Case 2:18-cv-03648-SJF-SIL Document 83-1 Filed 11/18/19 Page 1 of 2 PageID #: 767


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DAVID T. SILVA, GERROD T. SMITH, and JONATHAN K.
SMITH, Members of the Shinnecock Indian Nation,

                                                          Plaintiffs,
                                                                        NOTICE OF MOTION
                             -against-                                  PURSUANT TO
                                                                        RULE 56
BRIAN FARRISH, JAMIE GREENWOOD, EVAN LACZI, BASIL
SEGGOS, NEW YORK STATE DEPARTMENT OF                                    18-cv-3648 (SJF)(SIL)
ENVIRONMENTAL CONSERVATION, and SUFFOLK
COUNTY DISTRICT ATTORNEY’S OFFICE,

                                                        Defendants.



                 PLEASE TAKE NOTICE, that upon the Defendants’ Statement Pursuant to Local

Rule 56.1, the annexed Declaration in Support dated October 3, 2019, and upon the accompanying

Memorandum of Law herein, and upon all prior pleadings and proceedings, the undersigned will

move this Court, before the Honorable Sandra J. Feuerstein, at the United States Federal Courthouse,

located at 100 Federal Plaza, Central Islip, New York, for an Order pursuant to Fed.R.Civ.P. Rule

56 for summary judgment dismissing plaintiffs complaint as against the defendants.



Dated: Hauppauge, New York                     Yours, etc.
       October 3, 2019                         DENNIS M. BROWN
                                               Suffolk County Attorney
                                               Attorney for the Defendant
                                               Jamie Grenwood
                                               100 Veterans Memorial Highway, P.O. Box 6100
                                               Hauppauge, New York 11788

                                               /s/ Brian C. Mitchell
                                               Brian C. Mitchell
                                               Assistant County Attorney




                                                 1
Case 2:18-cv-03648-SJF-SIL Document 83-1 Filed 11/18/19 Page 2 of 2 PageID #: 768



TO:

Scott M. Moore
Moore International Law Office, PLLC
Attorney for Plaintiff
45 Rockefeller Plaza
Suite 2000
New York, NY 10111

Richard H. Yorke, Esq.
New York State Attorney General's Office
200 Old Country Road
Mineola, NY 11501




                                           2
